                                                                              -6
 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10   TAUNO AUGUST KOIVISTO,
                                                   Case No. 2:20-02689 CAS (ADS)
11                                Petitioner,

12                                v.               ORDER DISMISSING HABEAS CORPUS
                                                   PETITION AND DENYING
13    DEBBIE ACCUSION, et al.,                     CERTIFICATE OF APPEALABILITY

14                                Respondent.

15

16          Before the Court for screening is a Petition for Writ of Habeas Corpus filed by

17   Petitioner Tauno August Koivisto, an inmate at California State Prison, Los Angeles

18   County. [Dkt. No. 1]. Although the Petition is largely incoherent and illegible, to the

19   extent that the Court can understand it, Petitioner again appears to allege a lack of

20   medical care by prison staff. [Id.]. Therefore, Petitioner is not challenging his

21   incarceration or his sentence, but is instead complaining about the conditions of his

22   confinement. A habeas corpus petition is not the proper vehicle for challenging the

23   conditions of confinement. The purpose of habeas corpus is to attack the legality of a

24   conviction or sentence. See Preiser v. Rodriguez, 411 U.S. 475, 487–88 (1973); see also
 1   Douglas v. Jacquez, 626 F.3d 501, 504 (9th Cir. 2010) (“A habeas court has the power to

 2   release a prisoner, but has no other power.”) (citation omitted).

 3          Prisoners wishing to challenge the conditions of their confinement must file a

 4   civil rights action pursuant to 42 U.S.C. § 1983. See, e.g., Ramirez v. Galaza, 334

 5   F.3d 850, 859 (9th Cir. 2003) (“[H]abeas jurisdiction is absent, and a § 1983 action

 6   proper, where a successful challenge to a prison condition will not necessarily shorten

 7   the prisoner’s sentence.”). Because the Petition is largely indecipherable, this is not a

8    matter appropriate for conversion to a civil rights case. For these reasons, the Petition is

 9   dismissed.

10          The Court further finds that Petitioner has not made a substantial showing of the

11   denial of a constitutional right or that the court erred in its procedural ruling and,

12   therefore, a certificate of appealability will not issue in this action. See 28 U.S.C.

13   § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

14   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

15          IT IS SO ORDERED.

16

17   Dated: 0DUFK  
                                                THE HONORABLE CHRISTINA A. SNYDER
18                                              United States District Judge

19   Presented by:

20   ___/s/ Autumn D. Spaeth_____________
     THE HONORABLE AUTUMN D. SPAETH
21   United States Magistrate Judge

22

23

24


                                                       2
